Case 8:17-cv-02493-CEH-TGW Document 45 Filed 11/19/18 Page 1 of 1 PagelD 575

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

TAMPA DIVISION
KARLA THOMAS,
Plaintiff,
v. CASE NO.: 8:17-cv-02493-CEH-TGW
COMENITY BANK,
Defendant.

/

 

MEDIATOR'S NOTICE OF SETTLEMENT

James R. Betts, the undersigned mediator, advises this court that the parties' mediation
conference on November 19, 2018, attended by William P. Howard, Esq., Ms. Karla Thomas,
Mr. John Thomas, Charles J. McHale, Jr., Esq. and Leah Eberle, Esq., resulted in a complete
settlement.

Certificate of Service
I hereby certify that on November 19, 2018, by using the CM/ECF system I electronically

filed a copy of this notice with the Clerk of the District Court and served true copies of this
notice upon the following:

William P. Howard, Esq. Charles J. McHale, Jr., Esq.
Fax: (813) 435-2369 Fax: (813) 251-3675

    

 

  

ames R. Betts, Esq.
FBN 327786
Mediation Cert. #10773R

710 S. Boulevard

Tampa, Florida 33606-2903

(813) 254-3302

(813) 254-5322 fax
JBETTS@TAMPABAY.RR.COM

 
